NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-1316


                             LASMER INDUSTRIES, INC.,

                                                     Appellant,

                                           v.

                     Robert M. Gates, SECRETARY OF DEFENSE,

                                                     Appellee.


       Michael F. Copley, The Copley Law Firm, LLC, of Galloway, Ohio, argued for
appellant. With him on the brief were Kenley S. Maddux and Mark E. Landers.

      Vincent D. Phillips, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. On the brief
were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director, Brian M.
Simkin, Assistant Director, and David A. Harrington, Senior Trial Counsel.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Monroe E. Freeman, Jr.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2009-1316

                             LASMER INDUSTRIES, INC.,

                                                     Appellant,

                   Robert M. Gates, SECRETARY OF DEFENSE,

                                                     Appellee.


                                 Judgment

ON APPEAL from Armed Services Board of Contract Appeals

in CASE NO. 56411.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, LINN, and PROST, Circuit Judges.)


                           AFFIRMED. See Fed. Cir. R. 36


                                        ENTERED BY ORDER OF THE COURT




DATED: January 5, 2010            /s/ Jan Horbaly
                                         Jan Horbaly, Clerk